Fairchild, J.
As appears from paragraph one of the contract, set out in the statement of facts above, the appellant legally bound itself to become publisher of five thousand copies of a book called, Appleton in World War II. The price was clearly agreed upon in paragraph two of the contract. The terms of paragraph three, relating to delivery and payment by instalments, do not alter the obligations arising under paragraphs one and two.
All that was submitted on the hearing for summary judgment shows that the obligations of appellant are definitely *527fixed by the contract; that by the terms there agreed upon the appellant is bound to pay for the copies of the book ordered. The books have been printed by the one engaged to do the printing. Five hundred volumes have been delivered. The rest are ready, and delivery has been offered. The appellant has paid upon account $300, and a balance of $7,950 is past due, as determined in the circuit court.
Upon the motion for summary judgment the appellant, in opposition, failed to meet the showing made by respondent. The contention that there was a lack of authority in the officers to make the contract and other like objections are not in any' way substantial, as an examination of appellant’s minutes as well as the payment on account reveal.
The court being properly convinced by the proofs submitted that respondent’s cause of action is established and the opposing party having failed to show facts that can be deemed sufficient to entitle appellant to a trial, judgment was granted. See sec. 270.635 (2), Stats. 1945.
By the Court. — Judgment affirmed.